DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the additional binder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 15-18, 21-25, 29-30, and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012042716 (WO ‘716)(using US 8,808,932 (US ‘932) as translation) in view of WO 2011159087 (WO ‘087)(using US 20130115519 (US ‘519) as translation).
Claim 15:	WO ‘716 in Figure 3 discloses a separator, comprising: 
a polyolefin-based substrate film (103, in Figure 3 of US ‘923), and 
a coating layer positioned at least one of surface of the polyolefin-based substrate film (104, in Figure 3 of US ‘923), 
wherein the coating layer is formed from a composition comprising an organic binder including a polyamic acid (US ‘923, col. 10: 20-28) a low boiling point solvent having a boiling point less than 150 oC. (e.g., acetone, tetrahydrofuran) and a high boiling point solvent having a boiling point of 150 oC. or more (e.g., dimethyl formamide, dimethyl sulfoxide, N-methypyrrolidone)(US ‘923, col. 10: 29-37). See also entire document.
WO ‘716 does not disclose that the polyamic acid is represented by the following Chemical Formula 1 or 2:

    PNG
    media_image1.png
    296
    587
    media_image1.png
    Greyscale
wherein: 
R1, R5, and R6 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; or an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; 
R2, R6, and R8 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; or –R3-Ar5-R4--, wherein 
R3 and R4 include, independently of each other, an alkylene having 1 to 5 carbon atoms; and Ar5 includes an arylene having 6 to 15 carbon atoms that is unsubstituted or mono- to tri-substituted by CH3, OH, SH, or NH2; 
n is an integer of 30 to 10000; and 
x is an integer of 15 to 5000, and y is an integer of 15 to 5000.
WO ‘087 discloses a polyamic acid represented by the following Chemical Formula 1 (see US ‘519, paragraph [0014], Chemical Formulas 1-4) or Chemical Formula 2 (see US ‘519, paragraph [0014]), Chemical Formulas 6-8:

    PNG
    media_image1.png
    296
    587
    media_image1.png
    Greyscale
wherein: 
R1, R5, and R6 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; or an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; 
R2, R6, and R8 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; or –R3-Ar5-R4--, wherein 
R3 and R4 include, independently of each other, an alkylene having 1 to 5 carbon atoms; and Ar5 includes an arylene having 6 to 15 carbon atoms that is unsubstituted or mono- to tri-substituted by CH3, OH, SH, or NH2; 
n is an integer of 30 to 10000; and 
x is an integer of 15 to 5000, and y is an integer of 15 to 5000 (see US ‘923, paragraphs [0013], [0016]-[0022] and [0029]-[0062]). See also entire document. 
Claim 16:	The rejection of claim 16 is as set forth above in claim 15 wherein WO ‘087 further discloses that the polyamic acid is contained in 1 to 30% by weight, based on a total weight of the composition (see US ‘519, paragraph [0075]).
Claim 17:	The rejection of claim 17 is as set forth above in claim 15 wherein WO ‘716 further discloses that the low boiling point solvent is selected from acetone, tetrahydrofuran (THF), or combination thereof (see US ‘923, col. 10: 29-37). 
Claim 18:	The rejection of claim 18 is as set forth above in claim 15 wherein WO ‘716 further discloses that the high boiling point solvent is selected from dimethylformamide (DMF), dimethylsulfoxide (DMSO), N,N-dimethylacetamide (DMAc), dimethylcarbonate (DMC), N-methylpyrrolidone (NMP), or combination thereof (see US ‘923, col. 10: 29-37).
Claim 21:	The rejection of claim 21 is as set forth above in claim 15 wherein given that the separator of the WO ‘716 combination is of a composition similar to that instantly claimed, the separator of the WO ‘716 combination renders obvious that  a residual amount of the low boiling point solvent and the high boiling point solvent in the separator after drying is 500 ppm or less.
Claim 22:	The rejection of claim 22 is as set forth above in claim 15 wherein WO ‘087 further discloses that R1, R5 and R7 include, independently of one another, an aromatic hydrocarbon represented by the following Chemical Formula 3, and R2, R6 and R8 include, independently of one another, an aromatic hydrocarbon epresented by the following Chemical Formula 4: 
[Chemical Formula 3]
    PNG
    media_image2.png
    62
    444
    media_image2.png
    Greyscale

wherein, in Chemical Formula 3:	
A1 to Ar4 include, independently of one another, an unsubstituted or substituted
arylene having 6 to 15 carbon atoms; 
X1 to X3 includes, independently of one another, a single bond, O, 8, C=O), S(=O)2, C(=))NH, or an unsubstituted or substituted alkylene having 1 to 10 carbon atoms, or an unsubstituted or substituted silylene; and
m, | and 0 are, independently of one another, 0 or 1; with the provisos that:
if m is 1, and l and o are 0, X2 and X3 are a single bond, and Ar2 is an unsubstituted or substituted trivalent arylene having 6 to 15 carbon atoms; 
if m and l are 1, and o is 0, X3 is a single bond, and Ar3 is an unsubstituted or substituted trivalent arylene having 6 to 15 carbon atoms; and 
if m, l, and o are all 0, X1 to X3 are a single bond, and Ar1 is an unsubstituted or substituted tetravalent arylene having 6 to 15 carbon atoms; 
[Chemical Formula 4]
	
    PNG
    media_image3.png
    35
    338
    media_image3.png
    Greyscale

wherein, in Chemical Formula 4:
	Ar6 to Ar9 are, independently of one another, an unsubstituted or substituted arylene having 6 to 15 carbon atoms; 
X4 to X6 include, independently of one another, a single bond, O, S, C(=O), S(=O).sub.2, C(=O)NH, an unsubstituted or substituted alkylene having 1 to 10 carbon atoms, or an unsubstituted or substituted silylene; and 
p, q, and r are, independently of one another, 0 or 1; with the provisos that: 
if p is 1, and q and r are 0, X5 and X6 are a single bond; 
if p and q are 1, and r is 0, X6 is a single bond; and 
if p, q, and r are all 0, X4 to X6 are a single bond (see US ‘519, paragraphs [[0013], [0016]-[0022], and [0029]-[0062]). 
Claim 23:	The rejection of claim 23 is as set forth above in claim 15, wherein the polyamic acid has a structure of following Chemical Formula 9: 

    PNG
    media_image4.png
    97
    562
    media_image4.png
    Greyscale

wherein a ratio of repeating units x to y is 9:1 to 7:3 (see US ‘519, page 2, Chemical Formulas 7 and 8, paragraphs [0016]-[0018] and [0020]-[0021] and page 6 which discloses

    PNG
    media_image5.png
    375
    265
    media_image5.png
    Greyscale

Claim 24:	The rejection of claim 24 is as set forth above in claim 15 wherein WO ‘087 further discloses that one or more aryl sulfone groups in the repeating unit x or y of the Chemical Formula 9 are a meta-aryl sulfone group (see US ‘519, paragraphs [0016]-[0017]).
Claim 25:	The rejection of claim 25 is as set forth above in clam 15 wherein given that the separator of the WO ‘716 combination is similar in composition to that instantly claimed, the separator of the WO ‘716 combination would obviously have a breaking temperature of 180.degree. C. or more under a condition of 0.005 N, and a heating rate of 5 oC/min.
Claim 29:	WO ‘716 discloses a method of preparing a separator comprising the steps of applying a composition containing a polyamic acid,
a low boiling point solvent having a boiling point less than 150 oC (e.g., acetone, tetrahydrofuran) and a high boiling point solvent having a boiling point of 150 oC. or more (e.g., dimethyl formamide, dimethyl sulfoxide, N-methypyrrolidone)(US ‘923, col. 10: 29-37) on at least one of surface of a polyolefin-based substrate film (Figure 3) and a step of drying the applied composition to form a coating layer (col. 9: 64-col. 10: 9).   See also entire document.
WO ‘716 does not disclose that the polyamic acid is represented by the following Chemical Formula 1 or 2:
    PNG
    media_image1.png
    296
    587
    media_image1.png
    Greyscale
wherein: 
R1, R5, and R6 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; or an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; 
R2, R6, and R8 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; or –R3-Ar5-R4--, wherein 
R3 and R4 include, independently of each other, an alkylene having 1 to 5 carbon atoms; and Ar5 includes an arylene having 6 to 15 carbon atoms that is unsubstituted or mono- to tri-substituted by CH3, OH, SH, or NH2; 
n is an integer of 30 to 10000; and 
x is an integer of 15 to 5000, and y is an integer of 15 to 5000.
WO ‘087 discloses a polyamic acid represented by the following Chemical Formula 1 (see US ‘519, paragraph [0014], Chemical Formulas 1-4) or Chemical Formula 2 (see US ‘519, paragraph [0014]), Chemical Formulas 6-8:

    PNG
    media_image1.png
    296
    587
    media_image1.png
    Greyscale
wherein: 
R1, R5, and R6 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; or an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; 
R2, R6, and R8 include, independently of one another, an unsubstituted or substituted aromatic hydrocarbon having 6 to 30 carbon atoms; an unsubstituted or substituted aliphatic hydrocarbon having 2 to 20 carbon atoms; an unsubstituted or substituted alicyclic hydrocarbon having 3 to 24 carbon atoms; or –R3-Ar5-R4--, wherein 
R3 and R4 include, independently of each other, an alkylene having 1 to 5 carbon atoms; and Ar5 includes an arylene having 6 to 15 carbon atoms that is unsubstituted or mono- to tri-substituted by CH3, OH, SH, or NH2; 
n is an integer of 30 to 10000; and 
x is an integer of 15 to 5000, and y is an integer of 15 to 5000 (see US ‘923, paragraphs [0013], [0016]-[0022] and [0029]-[0062]). See also entire document. 
Claim 30:	The rejection of claim 30 is as set forth above in claim 29 wherein WO ‘087 further discloses that the polyamic acid is mixed in an amount of 1 to 30 wt%, based on the total weight of the composition; and the low boiling point solvent and the high boiling point solvent are mixed in an amount of 70 to 90 wt%, based on the total weight of the composition (see US 519, paragraphs [0075]-[0077]). 
Although the WO’716 combination does not disclose that the mixture is subsequently stirred from 30 minutes to 5 hours at a temperature of 10 to 40 oC, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the temperature needed to allow the solvent to effectively dissolve the polyamic acid, and the time needed to provide a homogenous mixture, thus providing a uniform and homogenous coating on a polyolefin-based substrate film.
Claim 33:	The rejection of claim 33 is as set forth above in claim in claim 29 wherein although the WO ‘716 combination does not disclose that the step of drying is performed for 1 minute to 30 minutes at 90 to 120 oC, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the temperature needed to evaporate the solvents thus providing a uniform coating on a polyolefin-based substrate film.
Claim 34:	The rejection of claim 34 is as set forth above in claim 15 wherein the WO ‘716 combination discloses a cathode (5), and anode (6) and the separator (see US ‘932, Figure 4).
7.	Claims 19 and 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012042716 (WO ‘716)(using US 8,808,932 (US ‘932) as translation) in view of WO 2011159087 (WO ‘087)(using US 20130115519 (US ‘591) as translation) as applied to claims 15 and 29 above, and further in view of KR20010026370 (hereafter KR ‘370).
WO ‘716 and WO ‘087 are as applied, argued, and disclosed above, and incorporated herein.
Claims 19 and 31:	The WO ‘716 does not disclose that the low boiling point solvent and the high boiling point solvent are included in a weight ratio of 9.5:0.5 to 5:5.
KR ‘370 discloses a separator composition comprising a mixed solvent of N-methylpyrrolidone and acetone wherein the solvents are included in weight ratio of 9.5:0.5 to 5:5 (8:2 to 6:4 as per lines 151-158). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing rate of the claimed invention to have modified the separator of the WO ‘716 by incorporating the weight ratio of KR ‘370.
One having ordinary skill in the art would have been motivated to make the modification to provide a solvent mixture that would have enabled control of the separator composition (lines 148-1500, thus improving coating properties (lines386-389).

8.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012042716 (WO ‘716)(using US 8,808,932 (US ‘932) as translation) in view of WO 2011159087 (WO ‘087)(using US 20130115519 (US ‘591) as translation) as applied to claim 1 above, and further in view of KR 20110075631 (hereafter KR ‘631).
WO ‘716 and WO ‘087 are as applied, argued, and disclosed above, and incorporated herein.
Claim 20:	The WO ‘716 combination does not disclose that the low boiling point solvent is acetone and the high boiling point solvent is N,N-dimethylacetamide.
KR ‘631 discloses a porous substrate layer (lines 183-189) and a porous polymer coating layer (lines 128-142) wherein solvents applicable to preparation of the coating layer include DMAc (dimethyl acetamide). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of the WO ‘716 combination by including the solvent of KR ‘631.
One having ordinary skill in the art would have been motivated to make the modification to provide a coating layer that forms a three-dimensional network structure that would not have been relatively dense, thus improving air permeability, and electrolyte impregnation amount and rate (lines 87-91).

9.	Claims 26-28, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   WO 2012042716 (WO ‘716)(using US 8,808,932 (US ‘932) as translation) in view of WO 2011159087 (WO ‘087)(using US 20130115519 (US ‘591) as translation) as applied to claim 1 above, and further in view of Yoon et al. (US 8,986,892).
	WO ‘716 and WO ‘087 are as applied, argued, and disclosed above and incorporated herein.
	Claims 26 and 32:	The WO ‘087 combination does not disclose that the composition further contains inorganic particles, and wherein the inorganic particles are contained in 10 to 70% by weight, based on a total weight of the composition.
Yoon et al. disclose a separator comprising a porous coating layer wherein the layer contains inorganic particles, and wherein the inorganic particles are contained in 10 to 70% by weight (col. 7: 17-28), based on a total weight of the composition (col. 5: 45-col. 7: 45). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of the WO ‘716 combination by incorporating the inorganic particles of Yoon et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous coating layer that would have avoided the occurrence of charging failure and leakage current, thus preventing the constant voltage region form lengthening, and provided a porous coating layer that would have maintained it shape and uniformity and suppressing short circuits between a cathode and an anode, thus improving the safety of the electrochemical device (col. 3: 38-60).
Claim 27:	The rejection of claim 27 is as set forth above in claim 15 wherein the WO ‘716 combination does not disclose that the separator composition further contains an additional binder selected from the group of polyvinylidene fluoride (PVdF) homopolymer, polyvinylidene fluoride-hexafluoropropylene copolymer (PVdF-HFP), polymethylmethacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinyl acetate, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and acrylonitrilestyrene-butadiene copolymer, alone or in a mixture thereof.
Yoon et al. discloses a separator that further contains an additional binder selected from the group of polyvinylidene fluoride (PVdF) homopolymer, polyvinylidene fluoride-hexafluoropropylene copolymer (PVdF-HFP), polymethylmethacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinyl acetate, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, carboxyl methyl cellulose, and acrylonitrilestyrene-butadiene copolymer, alone or in a mixture thereof (col. 7: 8-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of the WO ‘716 combination by incorporating the binder of Yoon et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous coating layer that would have avoided the occurrence of charging failure and leakage current, thus preventing the constant voltage region form lengthening, and provided a porous coating layer that would have maintained it shape and uniformity and suppressing short circuits between a cathode and an anode, thus improving the safety of the electrochemical device (col. 3: 38-60).
Claim 28:	The rejection of claim 28 is as set forth above in claim 15 wherein the WO ‘716 combination does not disclose that an additional binder is selected from polyvinylidene fluoride homopolymer, polyvinylidene fluoride-hexafluoropropylene copolymer, or combination thereof.
Yoon et al. discloses that an additional binder is selected from polyvinylidene fluoride homopolymer, polyvinylidene fluoride-hexafluoropropylene copolymer, or combination thereof (col. 7: 8-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of the WO ‘716 combination by incorporating the binder of Yoon et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous coating layer that would have avoided the occurrence of charging failure and leakage current, thus preventing the constant voltage region form lengthening, and provided a porous coating layer that would have maintained it shape and uniformity and suppressing short circuits between a cathode and an anode, thus improving the safety of the electrochemical device (col. 3: 38-60).

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729